DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 03-05-21.
Claims 1, 5, 7, 9 and 20 are amended.
Claim 4 is canceled.

Allowable Subject Matter	
Claims 1-3 and 5-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-3 and 5-19 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
a backplane, a printed circuit board [[and]], a fixing adhesive, a wrap structure and a double-faced adhesive, wherein the printed circuit board is fixed to the backplane by the fixing adhesive; and wherein the wrap structure wraps the printed circuit board and the backplane, and the printed circuit board is fixed to the wrap structure by the double-faced adhesive.
Claim 20 is allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 20 in combination as claimed, including:

After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 1, 20 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848